DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-7 are presently under consideration with claim 3 cancelled by applicant’s amendments to the claims filed with the response dated 06 July 2022.
Applicant’s amendments to the claims filed with the response dated 06 July 2022 have overcome the prior art rejection of Lavan (US 2006/0261213) of record, and therefore this rejection is withdrawn.
Upon further consideration of applicant’s amended claims, the separate obviousness rejections of record of Morazan are maintained and updated to show where the amended claim limitations are taught.
Applicant’s amendments to the claims have raised new issues under 35 USC 112(a) and 35 USC 112(b) below.
Applicant’s arguments and remarks are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4 which depends from claim 2 recites where “the at least one flexible structure (8) is arranged and configured such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window facing a passenger compartment of the motor vehicle (7)” but applicant’s specification, drawings and figures do not provide sufficient support for these limitations of claim 4 and wherein the at least one flexible structure (3) is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle (1) from a top and at a side as recited in amended claim 2 from which claim 4 depends. The embodiment of forming a large-area screen on an inside of a vehicle window (Fig. 3 and Pages 8-9 of applicant’s originally filed specification) is separate and appears mutually exclusive from the embodiment of Figs. 1-2 where the at least one flexible structure (3) is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle (1) from a top and at a side. As such, claim 4 fails to comply with the written description requirement as claim 4 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the at least one flexible structure (8) is arranged and configured such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window facing a passenger compartment of the motor vehicle (7)”, but claim 2 from which claim 4 depends recites “wherein the at least one flexible structure (3) is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle (1) from a top and at a side” which appears to be a mutually exclusive structure from the limitations further recited in claim 4 (outer covering hood vs inside screen). As such, the particular claimed structure of the at least one flexible structure in its tensioned function state in claim 4 cannot be reasonably determined and thus claim 4 is rendered indefinite as its scope cannot be reasonably determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morazan (US 2016/0288635), and further in view of Zhu (CN 106476591A, reference made to attached English machine translation) and in further view of Keller et al (US 2012/0090660).

Regarding claim 1 Morazan discloses a solar cell arrangement for an electrically drivable motor vehicle, the solar cell arrangement comprising: 
at least one flexible structure ([0029], Figs. 1-2 see: flexible shade 22), 
at least one solar cell unit arranged on the at least one flexible structure ([0039], Figs. 4-6 see: shade 22 includes a photovoltaic material 320 (solar cell)), and 
at least one transfer device ([0031] Figs. 3A-3C see: spindle 31 of drive device 30) for transferring the at least one flexible structure from a slack stowage state into a tensioned function state ([0031] Figs. 3A-3C see: spindle 31 of drive device 30 transferring the shade 22 from a stowed to a deployed configuration).
Morazan does not explicitly disclose at least one inflatable chamber which is arranged or formed on the at least one flexible structure or where the at least one transfer device is connected to the at least one inflatable chamber.
Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Zhu teaches a shade for a vehicle including a photovoltaic panel (photovoltaic panel 1 in Figs. 2-4) where Zhu teaches the shade includes at least one inflatable chamber (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7 which include inflatable tube 19) which is arranged or formed on at least one flexible structure (Zhu, [0049]-[0053], Figs. 1, 3-6 see: hollow elastic guide rods 7 which include inflatable tube 19 and include guide tube 20 which is provided with pull rod 27 where the sunshade cloth 14 is fixed on the pull rod 27) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14). Zhu teaches the sunshade for a vehicle is thus able to be easily operated and stowed in a small space and automatically opened according to a user control when the vehicle is directly irradiated by the sun (Zhu, [0061]).
Zhu and Morazan are combinable as they are both concerned with the field of sunshades for vehicles including solar panels.
Morazan teaches the flexible structure (shade 22) is extended by flexible rods (14) which also support the flexible structure where Morazan teaches other types of devices may also be used to support the flexible structure ([0029]-[0030] Figs. 1-3). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Zhu such that the flexible rods (14) of Morazan are formed as hollow elastic guide rods 7 (claimed inflatable chamber(s)) as taught by Zhu (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7 which include inflatable tube 19) arranged or formed on the at least one flexible structure of Morazan as taught by Zhu (Zhu, [0049]-[0053], Figs. 1, 3-6 see: hollow elastic guide rods 7 which include inflatable tube 19 and include guide tube 20 which is provided with pull rod 27 where the sunshade cloth 14 is fixed on the pull rod 27) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade as taught by Zhu (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14) as Morazan does not explicitly limit or specify the construction of the flexible rods and such a modification would have thus amounted to the use of a known flexible guide rod construction for its intended use in the known environment a sunshade for a vehicle to accomplish the entirely expected result of deploying the sunshade while being able to be stowed in a small space as taught by Zhu (Zhu, [0061]).
Modified Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Keller teaches a solar cell arrangement for collapsible structures for both space and terrestrial applications (Keller, see abstract and paras [0003]-[0004]). Keller teaches the collapsible support for the solar cell arrangement comprises longerons shaped as tubes formed from an elastic material such as an elastic memory composite (shape memory polymer) that allows the material and structure to be expanded when exposed to heat (Keller, [0050], Fig. 5) and arranged on or as part of a flexible support material of a solar cell arrangement (Keller, [0047], [0049]-[0050], Figs. 5-6 see: longeron 320 connected to solar panels 300/310 either on a fabric mesh support or a batten 330, terrestrial embodiment also shown in Figs. 11A-11D, 14-19).
Keller and modified Morazan are combinable as they are both concerned with the field of solar cell arrangement for collapsible structures and Keller is also directed to solving the same problem as applicant’s claimed invention of providing stiffness or rigidity to a collapsible solar cell arrangement using a shape memory polymer.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Keller such that the elastic guide rods of modified Morazan are formed from an elastic memory composite (shape memory polymer) as taught by Keller (Keller, [0050], Fig. 5) as such a modification would allow the flexible structure of modified Morazan to be expanded when exposed to heat while providing the necessary function of acting as a stiffening structural support for the solar cell arrangement of Morazan when deployed (Keller, [0050]).
The claim 1 statements “for an electrically drivable motor vehicle” in the preamble are directed to an intended use of the claimed solar cell arrangement. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The solar cell arrangement of modified Morazan is for a drivable motor vehicle and thus is considered to meet any structural requirements of a solar cell arrangement for an electrically drivable motor vehicle.
Further regarding the claim 1 limitations of “the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side” Morazan teaches these limitations as Morazan at para [0034] states the shade 22 when extended can provide shade for a portion of the vehicle, including, but not limited to potions of the door, door handles, a portion of the hood, a portion of the trunk and the roof. As illustrated in Fig. 1B of Morazan the shade 22 is shown forming a hood shape covering the roof (“a top”) of the motor vehicle and covering the windshield, the rear window, the hood (either reading on “a side”) of the motor vehicle, and partially covering the driver and passenger side doors and windows (all also reading on “a side”). Furthermore, the prior art of Zhu also teaches in Figs. 3-4 and para [0059] that the at least one flexible structure (sunshade cloth 14) covers the roof (a top) of the motor vehicle and completely covers the windows around the motor vehicle (covers a side) and thus also teaches this particular limitation of claim 1.
Additionally, the recitation “wherein the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side” of claim 1 is directed to an intended use of the at least one flexible structure. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Specifically, the at least one flexible structure (shade 22) of Morazan can be removably mounted on the vehicle (paras [0047], [0050]) such that it can be further placed to shade areas around the vehicle depending on placement of the sunshade on the vehicle. As such, the at least one flexible structure (shade 22) of Morazan which has a hood structure is fully capable of being reoriented to cover the motor vehicle from a top and at a side as claimed in claim 1.

Claims 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morazan (US 2016/0288635), further in view of Romana et al (US 2007/0107768) and further in view of Zhu (CN 106476591A, reference made to attached English machine translation) and in further view of Keller et al (US 2012/0090660).

Regarding claim 2 Morazan discloses a motor vehicle (see Figs. 1A-1B), comprising: 
a solar cell arrangement (Figs. 1A-1B see: automated vehicle sunshade 10), the solar cell arrangement comprising: 
at least one flexible structure ([0029], Figs. 1-2 see: flexible shade 22), 
at least one solar cell unit arranged on the at least one flexible structure ([0039], Figs. 4-6 see: shade 22 includes a photovoltaic material 320 (solar cell)), and 
at least one transfer device ([0031] Figs. 3A-3C see: spindle 31 of drive device 30) for transferring the at least one flexible structure from a slack stowage state into a tensioned function state ([0031] Figs. 3A-3C see: spindle 31 of drive device 30 transferring the shade 22 from a stowed to a deployed configuration).
Morazan does not explicitly disclose at least one electric drive device.
Morazan does not explicitly disclose at least one inflatable chamber which is arranged or formed on the at least one flexible structure or where the at least one transfer device is connected to the at least one inflatable chamber.
Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Romana discloses a motor vehicle comprising a deployable solar power system (see Abstract and Figs. 1-2). Romana teaches the motor vehicle comprises at least one electric drive device (Romana, [0030], Figs. 1-2 see: vehicle 12 is a hybrid or electric powered motor vehicle and thus includes an electric drive device) where power generated in the solar power system can be used to power one or more electrically-powered motors in the vehicle (Romana, [0032]).
Romana and Morazan are combinable as they are both concerned with the field of motor vehicles with deployable solar power arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the motor vehicle of Morazan in view of Romana such that the motor vehicle comprises at least one electric drive device as taught by Romana (Romana, [0030], Figs. 1-2 see: vehicle 12 is a hybrid or electric powered motor vehicle and thus includes an electric drive device) as Romana teaches power generated in the solar cell arrangement can thus be used to power the one or more electrically-powered motors (drive device(s)) in the vehicle (Romana, [0032]).
 Zhu teaches a shade for a vehicle including a photovoltaic panel (photovoltaic panel 1 in Figs. 2-4) where Zhu teaches the shade includes at least one inflatable chamber (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7 which include inflatable tube 19) which is arranged or formed on at least one flexible structure (Zhu, [0049]-[0053], Figs. 1, 3-6 see: hollow elastic guide rods 7 which include inflatable tube 19 and include guide tube 20 which is provided with pull rod 27 where the sunshade cloth 14 is fixed on the pull rod 27) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14). Zhu teaches the sunshade for a vehicle is thus able to be easily operated and stowed in a small space and automatically opened according to a user control when the vehicle is directly irradiated by the sun (Zhu, [0061]).
Zhu and Morazan are combinable as they are both concerned with the field of sunshades for vehicles including solar panels.
Morazan teaches the flexible structure (shade 22) is extended by flexible rods (14) which also support the flexible structure where Morazan teaches other types of devices may also be used to support the flexible structure ([0029]-[0030] Figs. 1-3). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Zhu such that the flexible rods (14) of Morazan are formed as hollow elastic guide rods 7 (claimed inflatable chamber(s)) as taught by Zhu (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7 which include inflatable tube 19) arranged or formed on the at least one flexible structure of Morazan as taught by Zhu (Zhu, [0049]-[0053], Figs. 1, 3-6 see: hollow elastic guide rods 7 which include inflatable tube 19 and include guide tube 20 which is provided with pull rod 27 where the sunshade cloth 14 is fixed on the pull rod 27) where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade as taught by Zhu (Zhu, Figs. 1, 3-5 see: hollow elastic guide rods 7 are inflated and extended by being pressurized from air pump 3 to deploy umbrella cloth 14) as Morazan does not explicitly limit or specify the construction of the flexible rods and such a modification would have thus amounted to the use of a known flexible guide rod construction for its intended use in the known environment a sunshade for a vehicle to accomplish the entirely expected result of deploying the sunshade while being able to be stowed in a small space as taught by Zhu (Zhu, [0061]).
Modified Morazan does not explicitly disclose wherein at least one element of a shape-memory polymer is arranged on the at least one flexible structure, the at least one flexible structure is formed at least partially from the shape-memory polymer, and/or a wall of the at least one inflatable chamber is formed at least partially from the shape-memory polymer.
Keller teaches a solar cell arrangement for collapsible structures for both space and terrestrial applications (Keller, see abstract and paras [0003]-[0004]). Keller teaches the collapsible support for the solar cell arrangement comprises longerons shaped as tubes formed from an elastic material such as an elastic memory composite (shape memory polymer) that allows the material and structure to be expanded when exposed to heat (Keller, [0050], Fig. 5) and arranged on or as part of a flexible support material of a solar cell arrangement (Keller, [0047], [0049]-[0050], Figs. 5-6 see: longeron 320 connected to solar panels 300/310 either on a fabric mesh support or a batten 330, terrestrial embodiment also shown in Figs. 11A-11D, 14-19).
Keller and modified Morazan are combinable as they are both concerned with the field of solar cell arrangement for collapsible structures and Keller is also directed to solving the same problem as applicant’s claimed invention of providing stiffness or rigidity to a collapsible solar cell arrangement using a shape memory polymer.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell arrangement of Morazan in view of Keller such that the elastic guide rods of modified Morazan are formed from an elastic memory composite (shape memory polymer) as taught by Keller (Keller, [0050], Fig. 5) as such a modification would allow the flexible structure of modified Morazan to be expanded when exposed to heat while providing the necessary function of acting as a stiffening structural support for the solar cell arrangement of Morazan when deployed (Keller, [0050]).
Further regarding the claim 2 limitations of “the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side” Morazan teaches these limitations as Morazan at para [0034] states the shade 22 when extended can provide shade for a portion of the vehicle, including, but not limited to potions of the door, door handles, a portion of the hood, a portion of the trunk and the roof. As illustrated in Fig. 1B of Morazan the shade 22 is shown forming a hood shape covering the roof (“a top”) of the motor vehicle and covering the windshield, the rear window, the hood (either reading on “a side”) of the motor vehicle, and partially covering the driver and passenger side doors and windows (all also reading on “a side”). Furthermore, the prior art of Zhu also teaches in Figs. 3-4 and para [0059] that the at least one flexible structure (sunshade cloth 14) covers the roof (a top) of the motor vehicle and completely covers the windows around the motor vehicle (covers a side) and thus also teaches this particular limitation of claim 2.
Additionally, the recitation “wherein the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side” of claim 2 is directed to an intended use of the at least one flexible structure. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Specifically, the at least one flexible structure (shade 22) of Morazan can be removably mounted on the vehicle (paras [0047], [0050]) such that it can be further placed to shade areas around the vehicle depending on placement of the sunshade on the vehicle. As such, the at least one flexible structure (shade 22) of Morazan which has a hood structure is fully capable of being reoriented to cover the motor vehicle from a top and at a side as claimed in claim 2.

Regarding claim 5 modified Morazan discloses the motor vehicle according to claim 2, wherein:
at least one storage space for storing the at least one flexible structure in its slack storage state (Morazan, [0033]-[0034] Figs. 1A-1B. 2A-2C, see: shade 22 stored in compartment 12), and
at least one retraction device for retracting the at least one flexible structure in its slack storage state into the at least one storage space (Morazan, [0033]-[0035] Figs. 1A-1B see: shade 22 retracted by drive device 30 onto spindle 31 to fit within compartment 12).



Regarding claim 6 modified Morazan discloses the motor vehicle according to claim 5, wherein: 
the at least one storage space is arranged in a roof region of the motor vehicle (Morazan, [0033]-[0034] Figs. 1A-1B. 2A-2C, see: compartment 12 arranged on the roof of the vehicle).

Regarding claim 7 modified Morazan discloses the motor vehicle according to claim 5, wherein: 
Morazan teaches at least one vehicle electronics is connected to the at least one transfer device and the at least one retraction device (Morazan, [0037] see: drive device to deploy and retract the sunshade is connected to a weather sensor and to a controller) and Zhu also teaches where at least one vehicle electronics is connected to the at least one transfer device (Zhu, [0046]-[0051], [0025], [0061] Figs. 1, 3-5 see: air pump 3 for deploying hollow elastic guide rods 7 and sunshade cloth 14 under user electronic control) and is configured: 
to actuate the at least one transfer device during a parked condition of the motor vehicle in order to automatically transfer the at least one flexible structure, which is fully present in the at least one storage space, from the slack stowage state to the tensioned function state, and thereby move the at least one flexible structure out of the at least one storage space (Morazan, [0042]-[0043], [0051] see: the automated vehicle sunshade will be deployed while the vehicle is parked), and 
after receiving a signal indicating an impending end of the parked condition, to actuate the at least one retraction device to automatically retract the at least one flexible structure, again in its slack stowage state, completely back into the at least one storage space (Morazan, [0035], [0037] see: controller includes a memory and can receive signals to determine if the retraction of the sunshade is required, or based on user input).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morazan (US 2016/0288635), further in view of Romana et al (US 2007/0107768) in view of Zhu (CN 106476591A, reference made to attached English machine translation) in view of Keller et al (US 2012/0090660) as applied to claims 2 and 5-7 above and in further view of Piekny (US 2017/0342771).

Regarding claim 4 modified Morazan discloses the motor vehicle according to claim 2, but modified Morazan does not explicitly disclose wherein the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window facing a passenger compartment of the motor vehicle, however, Morazan teaches in para [0047] that the vehicle sunshade 22 can be removably mounted on the vehicle and mounted on other parts of the vehicle other than the roof.
Piekny teaches it was known to arrange flexible structures including solar cell arrangements (Piekny, [0011]-[0018],  Figs. 1-3 see: photovoltaic sheet 208) configured such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window facing a passenger compartment of the motor vehicle (Piekny, [0012]-[0016],  Figs. 1-3 see: photovoltaic sheet 208 arranged at a vehicle interior 110 forming a sunshade over a windshield 112 when deployed).
Piekny and modified Morazan are combinable as they are both concerned with the field of sunshades for vehicles including solar panels.
As Morazan teaches in para [0047] that the vehicle sunshade 22 can be removably mounted on the vehicle and mounted on other parts of the vehicle other than the roof, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sunshade of Morazan in view of Piekny to arrange the configure the at least one flexible structure (sunshade) of Morazan such that in the tensioned function state, it forms a large-area screen on an inside of a vehicle window of Morazan facing a passenger compartment of the motor vehicle as taught by Piekny (Piekny, [0012]-[0016],  Figs. 1-3 see: photovoltaic sheet 208 arranged at a vehicle interior 110 forming a sunshade over a windshield 112 when deployed) for the purpose of providing sun shielding over a particular portion of the vehicle to reduce temperature within the vehicle as in Piekny (Piekny, [0018]) and as such a configuration if deployed over a vehicle side window as in Piekny (Piekny, [0018]) would allow operation of the sunshade for sun shielding and power production at a vehicle interior while the vehicle is in motion.



Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 
Applicant’s representative argues on page 6 of the response filed 06 July 2022 that the prior art of record does not teach a shade with at least one inflatable chamber which is formed on the at least one flexible structure, where at least one transfer device is connected to the at least one inflatable chamber for deploying the shade. Applicant specifically argues:
The Office Action at page 13 alleges that the hollow elastic guide rods are the inflatable chambers. The hollow elastic guide rods 7 of Zhu are not inflatable chambers not attached to the flexible structure, as shown by FIG. 1 of Zhu. The Office Action at 14 alleges that Zhu teaches that the flexible rods 7 can be arranged or formed on the at least one flexible structure of Morazan. Instead, as shown in FIG. 1 and 3-6 of Zhu, the flexible rods 7 are actually disposed below any flexible structure for storage and push outwards to extend the flexible structure when inflated. The flexible structure 4 of Zhu is separated from the flexible rods 7 in order to allow the flexible rods to compress in a more compact storage position, which is the spiral positioning shown in FIG. 1.

Applicant’s arguments to this point have been fully considered but are not found persuasive as applicant’s arguments are not commensurate with the scope of the claims. As recited above, Zhu teaches the shade includes at least one inflatable chamber (Zhu, [0046]-[0051] Figs. 1, 3-5 see: hollow elastic guide rods 7 which include inflatable tube 19) which is arranged or formed on at least one flexible structure (Zhu, [0049]-[0053], Figs. 1, 3-6 see: hollow elastic guide rods 7 which include inflatable tube 19 and include guide tube 20 which is provided with pull rod 27 where the sunshade cloth 14 is fixed on the pull rod 27). Claims 1 and 2 each recite that “at least one inflatable chamber which is arranged or formed on the at least one flexible structure” are open to an arrangement where the at least one inflatable chamber being a separate structure connected to the flexible structure. Applicant’s instant specification at lines 25-31 of page 4 further supports this interpretation. The inflatable chamber structure of Zhu as stated above is such a structure where the least one inflatable chamber (hollow elastic guide rods 7 which include inflatable tube 19) being a separate structure connected to the flexible structure (hollow elastic guide rods 7 which include inflatable tube 19 is connected to the sunshade cloth 14 through the pull rod 27 of guide tube 20). As such applicant’s arguments are not found persuasive as they are not commensurate in scope with the limitations of the claims.

Applicant further argues on pages 6-7 of the response filed 06 July 2022 that the prior art of record does not teach the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side. Applicant specifically argues:
Specifically, the Office Action at page 15 cites Morazan FIGs. 1A-1B as disclosing a hood covering the motor vehicle from a top and at a side. The Office Action appears to be misconstruing covering, as recited by Applicant, and providing shade, as recited by Morazan. Unlike as claimed in the Office Action, Morazan does not cover the "roof of the motor vehicle the trunk, a portion of the hood, the windows, a portion of the doors and the door handles." Instead, Morazan provides "shade for a portion of the vehicle, including, but not limited to potions of the door, door handles, a portion of the hood, a portion of the trunk and the roof." See Morazan at para. [0034]. Morazan, as shown by the same FIG. lA-1B cited by the Office Action only "covers" the roof of the vehicle and extends to cover part of the surface over the sides, but does not extend downwards sufficiently to cover "the motor vehicle from a top and at a side" as claimed by Applicant. Even with Morazan's shade in a lowered position as described at para. [0035], the shade still is insufficient to cover a side of the motor vehicle. Of the other cited art, only Romana shows a shade in relation to a motor vehicle, and even then does not cover a side. Thus, the other cited art fails to overcome this deficiency of Morazan.

Applicant’s arguments to this point have been fully considered but are not found persuasive as they are not commensurate in scope with the limitations of claims 1 and 2. Claims 1 and 2 each recite wherein the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side. The scope of “covering” in this instance includes both partially and fully covering. Furthermore, what particular surfaces of the motor vehicle that make up “a top and at a side” of the motor vehicle are specified in the claim. “A top” is for example the roof of the motor vehicle, and “a side” is open to being one or more of the vehicle hood, the trunk, the windshield, the rear window, as well as the driver and passenger side doors and windows. Morazan at para [0034] states the shade 22 when extended can provide shade for a portion of the vehicle, including, but not limited to potions of the door, door handles, a portion of the hood, a portion of the trunk and the roof. As illustrated in Fig. 1B of Morazan the shade 22 is shown forming a hood shape covering the roof (“a top”) of the motor vehicle and covering the windshield, the rear window, the hood (either reading on “a side”) of the motor vehicle, and partially covering the driver and passenger side doors and windows (all also reading on “a side”). Furthermore, the prior art of Zhu also teaches in Figs. 3-4 and para [0059] that the at least one flexible structure (sunshade cloth 14) covers the roof (a top) of the motor vehicle and completely covers the windows around the motor vehicle (covers a side) and thus also teaches this particular limitation of claims 1 and 2.
Finally, the recitation “wherein the at least one flexible structure is arranged and configured such that in the tensioned function state, it forms a hood covering the motor vehicle from a top and at a side” of claims 1 and 2 is directed to an intended use of the at least one flexible structure. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Specifically, the at least one flexible structure (shade 22) of Morazan can be removably mounted on the vehicle (paras [0047], [0050]) such that it can be further placed to shade areas around the vehicle depending on placement of the sunshade on the vehicle. As such, the at least one flexible structure (shade 22) of Morazan which has a hood structure is fully capable of being reoriented to cover the motor vehicle from a top and at a side as claimed in claims 1 and 2.
 As such applicant’s arguments are not found persuasive as they are not commensurate in scope with the limitations of the claims as set forth above.
Applicant’s further arguments and remarks are moot as they depend from the arguments rebutted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726